ORDER DENYING PETITION FOR WRIT OF MANDAMUSThis original petition for a writ of mandamus or prohibition challenges a district court order in a real property action. Having considered the petition and supporting documentation, we conclude that our extraordinary and discretionary intervention is not warranted. Int'l Game Tech ., Inc. v. Second Judicial Dist. Court, 124 Nev. 193, 197, 179 P.3d 556, 558 (2008) ("A writ of mandamus is available to compel the performance of an act that the law requires ... or to control an arbitrary or capricious exercise of discretion."); Pan v. Eighth Judicial Dist . Court , 120 Nev. 222, 228, 88 P.3d 840, 844 (2004) (observing that the party seeking writ relief bears the burden of showing such relief is warranted); Smith v. Eighth Judicial Dist. Court, 107 Nev. 674, 677, 679, 818 P.2d 849, 851, 853 (1991) (recognizing that writ relief is an extraordinary remedy and that this court has sole discretion in determining whether to entertain a writ petition). In particular, we note that petitioner has filed a cross-appeal from the district court's order, and, to the extent the order is not a final judgment, petitioner may appeal after a final judgment is entered. See Pan, 120 Nev. at 224, 88 P.3d at 841 (recognizing that the right to appeal a final judgment generally precludes writ relief). Accordingly, weORDER the petition DENIED.